In appellant's motion for rehearing he requests us to re-examine the statement of facts to determine if the accomplice witness was sufficiently corroborated to permit the conviction to stand under the provision of article 718, C.C.P., relative to the necessity of corroborating such witness. We have again carefully gone into the statement of facts, having in mind that the corroborating evidence is ample *Page 601 
if credence is placed in the testimony of the State's non-accomplice witnesses, and that was a matter solely for the jury.
The only other point urged is that we fell into error in disposing of bill of exception No. 4, which is discussed at some length in our original opinion. The fact that within a short space of time after the car came into appellant's possession it bore three different license plate numbers was calculated to mislead parties who might be searching for the stolen car. It was used by appellant with knowledge of the change in the license numbers. Under the facts we fail to see how the instruction complained of in bill of exception No. 4 can be held to have harmed appellant, although the form of the charge might under other circumstances be subject to just criticism.
The motion for rehearing is overruled.
Overruled.